         Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 1 of 32


                                                                          _ _ _ LODGED
                                                                                COPY

 1
 2                                                                  APR 1 2 2019

 3
                                                            BY
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9        Carrie Ferrara Clark,
10                      Plaintiff,.                   No. CV-14-02543-TUC-CKJ
11        v.
     \

12        City of Tucson, et al.,
13                      Defendant.
14
15
16
17
18                        JURY INSTRUCTIONS
19
20
21
22
23
24
25
26
27
28
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 2 of 32



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 2 of 32
 3
 4          Members of the Jury: Now that you have heard all of the evidence, it is my duty to
 5   instruct you on the law that applies to this case.
 6          Each of you has received a copy of these instructions that you may take with you to
 7   the jury room to consult during your deliberations.
 8          It is your duty to find the facts from all the evidence in the case. To those facts you
 9   will apply the law as I give it to you. You must follow the law as I give it to you whether
10   you agree with it or not. And you must not be influenced by any personal likes or dislikes,
11   opinions, prejudices, or sympathy. That means that you must decide the case solely on the
12   evidence before you. You will recall that you took an oath to do so.
13          Please do not read into these instructions or anything that I may say or do or have
14   said or done that I have an opinion regarding the evidence or what your verdict should be.
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.4
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 3 of 32



 1                                                                   Clark v. City of Tucson
                                                                     CV-14-2543
 2                                                                   Page 3 of 32
 3
 4          When a party has the burden of proving any claim by a preponderance of the
 5   evidence, it means you must be persuaded by the evidence that the claim is more probably
 6   true than not true.
 7          You should base your decision on all of the evidence, regardless of which party
 8   presented it.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.6
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 4 of 32



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 4 of 32
 3
 4   The evidence you are to consider in deciding what the facts are consists of:
 5          1.     the sworn testimony of any witness;
 6          2.     the exhibits that are admitted into evidence;
 7          3.     any facts to which the lawyers have agreed; and
 8          4.     any facts that I have instructed you to accept as proved.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.9
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 5 of 32



 1                                                                       Clark v. City of Tucson
                                                                         CV-14-2543
 2                                                                       Page 5 of 32
 3
 4          In reaching your verdict, you may consider only the testimony and exhibits received
 5   into evidence. Certain things are not evidence, and you may not consider them in deciding
 6   what the facts are. I will list them for you:
 7
 8          (1)    Arguments and statements by lawyers are not evidence. The lawyers are not
 9   witnesses. What they have said in their opening statements, closing arguments and at other
10   times is intended to help you interpret the evidence, but it is not evidence. If the facts as
11   you remember them differ from the way the lawyers have stated them, your memory of
12   them controls.
13
14          (2)    Questions and objections by lawyers are not evidence. Attorneys have a duty
15   to their clients to object when they believe a question is improper under the rules of
16   evidence. You should not be influenced by the objection or by the court’s ruling on it.
17
18          (3)    Testimony that is excluded or stricken, or that you have been instructed to
19   disregard, is not evidence and must not be considered. In addition, some evidence was
20   received only for a limited purpose; when I have instructed you to consider certain evidence
21   only for a limited purpose, you must do so, and you may not consider that evidence for any
22   other purpose.
23
24          (4)    Anything you may have seen or heard when the court was not in session is
25   not evidence. You are to decide the case solely on the evidence received at the trial.
26
27
28   1.10
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 6 of 32



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 6 of 32
 3
 4          Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact,
 5   such as testimony by a witness about what that witness personally saw or heard or did.
 6   Circumstantial evidence is proof of one or more facts from which you could find another
 7   fact. You should consider both kinds of evidence. The law makes no distinction between
 8   the weight to be given to either direct or circumstantial evidence. It is for you to decide
 9   how much weight to give to any evidence.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.12
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 7 of 32



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 7 of 32
 3
 4          There are rules of evidence that control what can be received into evidence. When
 5   a lawyer asks a question or offers an exhibit into evidence and a lawyer on the other side
 6   thinks that it is not permitted by the rules of evidence, that lawyer may object. If I overrule
 7   the objection, the question may be answered or the exhibit received. If I sustain the
 8   objection, the question cannot be answered, and the exhibit cannot be received. Whenever
 9   I sustain an objection to a question, you must ignore the question and must not guess what
10   the answer might have been.
11          Sometimes I may order that evidence be stricken from the record and that you
12   disregard or ignore that evidence. That means when you are deciding the case, you must
13   not consider the stricken evidence for any purpose.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1.13
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 8 of 32



 1                                                                 Clark v. City of Tucson
                                                                   CV-14-2543
 2                                                                 Page 8 of 32
 3
 4          The parties have agreed to certain facts that have been read to you. You must
 5   therefore treat these facts as having been proved.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   2.2
      Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 9 of 32



 1                                                                         Clark v. City of Tucson
                                                                           CV-14-2543
 2                                                                         Page 9 of 32
 3
 4           In deciding the facts in this case, you may have to decide which testimony to believe
 5   and which testimony not to believe. You may believe everything a witness says, or part of
 6   it, or none of it.
 7           In considering the testimony of any witness, you may take into account:
 8
             (1)     the opportunity and ability of the witness to see or hear or know the things
 9           testified to;
             (2)     the witness’s memory;
10           (3)     the witness’s manner while testifying;
11           (4)     the witness’s interest in the outcome of the case, if any;
             (5)     the witness’s bias or prejudice, if any;
12           (6)     whether other evidence contradicted the witness’s testimony;
13           (7)     the reasonableness of the witness’s testimony in light of all the evidence; and
             (8)     any other factors that bear on believability.
14
15           Sometimes a witness may say something that is not consistent with something else
16   he or she said. Sometimes different witnesses will give different versions of what
17   happened. People often forget things or make mistakes in what they remember. Also, two
18   people may see the same event but remember it differently. You may consider these
19   differences, but do not decide that testimony is untrue just because it differs from other
20   testimony.
21           However, if you decide that a witness has deliberately testified untruthfully about
22   something important, you may choose not to believe anything that witness said. On the
23   other hand, if you think the witness testified untruthfully about some things but told the
24   truth about others, you may accept the part you think is true and ignore the rest.
25           The weight of the evidence as to a fact does not necessarily depend on the number
26   of witnesses who testify. What is important is how believable the witnesses were, and how
27   much weight you think their testimony deserves.
28   1.14
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 10 of 32



 1                                                                         Clark v. City of Tucson
                                                                           CV-14-2543
 2                                                                         Page 10 of 32
 3
 4          Under federal law, the term “sex” includes, but is not limited to, pregnancy,
 5   childbirth, and medical conditions related to pregnancy and childbirth, such as breast
 6   feeding. The law also provides that “women affected by pregnancy, childbirth, or related
 7   medical conditions shall be treated the same for all employment-related purposes as other
 8   persons not so affected but similar in their ability or inability to work.”
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 11 of 32



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 11 of 32
 3
 4           Employers are required, under the Fair Labor Standards Act (FLSA), to provide a
 5   place, other than a bathroom, that is shielded from view and free from intrusion from
 6   coworkers and the public, which may be used by an employee to express breast milk.
 7           To establish a claim under this statute, Plaintiff must prove by a preponderance of
 8   the evidence that:
 9           a. Defendant failed to provide Plaintiff with a place, other than a bathroom;
10           b. that was shielded from view and free from intrusion from coworkers and the
11               public;
12           c. which Plaintiff could use to express breast milk.
13           Plaintiff claims that Defendant failed to provide her with a place, other than a
14   bathroom, shielded from view and free from intrusion from coworkers and the public which
15   she could use to express her breast milk. Defendant denies Plaintiff’s claim(s).
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 12 of 32



 1                                                                       Clark v. City of Tucson
                                                                         CV-14-2543
 2                                                                       Page 12 of 32
 3
 4          Plaintiff has brought a claim of employment discrimination under Title VII alleging
 5   disparate treatment against the Defendant. Plaintiff claims that her sex was the sole reason
 6   for the Defendant’s decision to take any of the following alleged adverse employment
 7   actions against her:
 8
 9          1. Treating Plaintiff differently than male employees by failing to use Management
10             Rights when assigning Plaintiff to fire stations between January 1, 2013, and
11             March 26, 2013, that did not have a space which complied with federal law for
12             expressing breast milk.
13          2. Requiring Plaintiff to meet, at fire department headquarters, with three male
14             managers who asked Plaintiff inappropriate questions on November 13, 2012.
15          3. Singling out Plaintiff to perform firefighting drills on May 22, 2014.
16          4. Targeting Plaintiff for excessive inspections by checking the fit of her turnouts
17             on May 29, 2014.
18
19          Defendant denies that Plaintiff’s sex was the sole reason for all of its actions above
20   and further claims the Defendant’s actions were based on lawful reasons.
21
22
23
24
25
26
27
28   10.1 (modified)
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 13 of 32



 1                                                                     Clark v. City of Tucson
                                                                       CV-14-2543
 2                                                                     Page 13 of 32
 3
 4           For purposes of Plaintiff’s Title VII disparate treatment claim, an action is an
 5   adverse employment action if it materially affects the compensation, terms, conditions, or
 6   privileges of employment.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   10.11
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 14 of 32



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 14 of 32
 3
 4          Plaintiff has brought a claim under Title VII for disparate treatment. As to the
 5   Plaintiff’s claim that her sex was the sole reason for any of the Defendant’s adverse
 6   employment actions, Plaintiff has the burden of proving both of the following elements by
 7   a preponderance of the evidence:
 8
 9      1. Plaintiff was subject to an adverse employment action by the Defendant; and
10      2. the Plaintiff was subjected to an adverse employment action solely because of the
11          Plaintiff’s sex.
12
13          If you find that the Plaintiff has proved both of these elements, your verdict should
14   be for the Plaintiff. If, on the other hand, the Plaintiff has failed to prove either of these
15   elements, your verdict should be for the Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28   10.2
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 15 of 32



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 15 of 32
 3
 4          Plaintiff claims that the Defendant retaliated against her in violation of Title VII.
 5   The purpose of Title VII is to protect the rights of individuals to be free from workplace
 6   discrimination and harassment based on race, color, religion, sex (including pregnancy,
 7   gender identity, and sexual orientation), national origin, age (40 or older), disability or
 8   genetic information. The anti-retaliation protection in Title VII provides that it is unlawful
 9   for an employer to retaliate against an individual because she in good faith opposed what
10   she believed were discriminatory or retaliatory employment practices or because she has
11   made a charge, testified, assisted, or participated in any manner in any investigation,
12   proceeding, or hearing governed by Title VII.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 16 of 32



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 16 of 32
 3
 4         The Plaintiff seeks damages against the Defendant for retaliation under Title VII.
 5   The Plaintiff has the burden of proving each of the following elements by a preponderance
 6   of the evidence:
 7         a. The Plaintiff participated in an activity protected under federal law, that is,
 8             asserting her rights or filing a discrimination complaint; and
 9         b. Defendant subjected Plaintiff to an adverse employment action, that is, any of
10             the following:
11             1. Disciplined Plaintiff for her conduct during the March 20, 2013, telephone
12                call with Assistant Chief Fischback, Deputy Chief Rodriguez, and Human
13                Resources Manager JoAnn Acosta.
14             2. Deprived Plaintiff of 3 hours of vacation time on June 19, 2014
15             3. Precluded Plaintiff from 6:00 a.m. start time while on light duty from June
16                19, 2014, through August 24, 2014.
17             4. Restricted Plaintiff to exercising at only headquarters while on light duty
18                from June 19, 2014, through August 24, 2014.
19             5. Required Plaintiff to obtain a doctor’s note on June 19, 2014, in order to
20                exercise while she was on light duty from June 19, 2014, through August 24,
21                2014.
22             6. Gave Plaintiff an Educational Counseling for her conduct during the May 22,
23                2014, drill(s).
24             7. Gave Plaintiff an Educational Counseling for not being in harmony with
25                others on March 24, 2016.
26             8. Transferred Plaintiff involuntarily from Fire Prevention to Operations
27                effective May 1, 2016.
28
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 17 of 32



 1                                                                       Clark v. City of Tucson
                                                                         CV-14-2543
 2                                                                       Page 17 of 32
 3
 4              9. Deprived Plaintiff of seniority based on the retroactive application of the new
 5                  Seniority Policy to May 1, 2016.
 6              10. Deprived Plaintiff of compensation for being deposed on May 25, 2016,
 7                  October 27, 2016, January 10, 2017, and June 15, 2017.
 8              11. Deprived Plaintiff of Paramedic Specialty Pay for one pay period ending on
 9                  July 9, 2016 in the amount of $69.23, and
10          c. Plaintiff was subjected to the adverse employment action because of her
11              participation in a protected activity.
12
13          A Plaintiff is “subjected to an adverse employment action” because of her
14   participation in a protected if the adverse employment action would not have occurred but
15   for that participation.
16          If you find that the Plaintiff proved any of the 11 actions listed in element b above
17   were adverse employment actions, you must find that Plaintiff proved element b. If, on the
18   other hand, Plaintiff has failed to prove that any of the 11 employment actions under
19   element b above were adverse, then you must find that Plaintiff did not prove element b.
20          If you find that the Plaintiff has proved all three of these elements, your verdict
21   should be for the Plaintiff. If, on the other hand, the Plaintiff has failed to prove any of
22   these elements, your verdict should be for the Defendant.
23
24
25
26
27
28   10.8
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 18 of 32



 1                                                                    Clark v. City of Tucson
                                                                      CV-14-2543
 2                                                                    Page 18 of 32
 3
 4         Plaintiff claims that the Defendant retaliated against her in violation of the Fair
 5   Labor Standards Act (FLSA). The anti-retaliation protection in the FLSA provides that it
 6   is unlawful for an employer to retaliate against an individual because she in good faith
 7   opposed what she believed were discriminatory or retaliatory employment practices or
 8   because she has made a charge, testified, assisted, or participated in any manner in any
 9   investigation, proceeding, or hearing governed by the FLSA.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 19 of 32



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 19 of 32
 3
 4          In this case, Plaintiff claims that Defendant retaliated against her because she took
 5   steps to enforce her lawful rights under the Fair Labor Standards Act (FLSA) which
 6   requires Defendant to provide a place, other than a bathroom, that is shielded from view
 7   and free from intrusion from coworkers and the public, which could be used by her to
 8   express breast milk.
 9          Laws that prohibit discrimination in the workplace also prohibit an employer from
10   taking any retaliatory action against an employee because the employee has participated
11   in an activity protected under federal law, that is asserting rights or making discrimination
12   complaints, or by opposing an unlawful employment practice, that is, failing to provide a
13   space, that complies with federal law, to express her breast milk.
14          An employee may make a discrimination complaint as a means to enforce what
15   she believed in good faith to be her lawful rights. So, even if a complaint of discrimination
16   against an employer is later found to be invalid or without merit, the employee cannot be
17   penalized in retaliation for having made such a complaint if you find that the employee
18   made the complaint as a means of seeking to enforce what the employee believed in good
19   faith to be her lawful rights. To establish “good faith,” however, it is insufficient for
20   Plaintiff merely to allege that her belief in this regard was honest and bona fide; the
21   allegations and the record must also establish that the belief, though perhaps mistaken,
22   was objectively reasonable.
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 20 of 32



 1                                                                     Clark v. City of Tucson
                                                                       CV-14-2543
 2                                                                     Page 20 of 32
 3
 4         In this case, Plaintiff claims that Defendant retaliated against her because she took
 5   steps to enforce her lawful rights under the Fair Labor Standards Act (FLSA) which
 6   requires Defendant to provide a place, other than a bathroom, that is shielded from view
 7   and free from intrusion from coworkers and the public, which could be used by her to
 8   express breast milk.
 9         Plaintiff claims that Defendant retaliated against her when it took any of the
10   following adverse employment actions:
11
12         1.     Disciplined Plaintiff for her conduct during the March 20, 2013, telephone
13                call with Assistant Chief Fischback, Deputy Chief Rodriguez, and Human
14                Resources Manager JoAnn Acosta.
15         2.     Deprived Plaintiff of 3 hours of vacation time on June 19, 2014
16         3.     Precluded Plaintiff from 6:00 a.m. start time while on light duty from June
17                19, 2014, through August 24, 2014.
18         4.     Restricted Plaintiff to exercising at only headquarters while on light duty
19                from June 19, 2014, through August 24, 2014.
20         5.     Required Plaintiff to obtain a doctor’s note on June 19, 2014, in order to
21                exercise while she was on light duty from June 19, 2014, through August 24,
22                2014.
23         6.     Gave Plaintiff an Educational Counseling for her conduct during the May 22,
24                2014, drills.
25         7.     Gave Plaintiff an Educational Counseling for not being in harmony with
26                others on March 24, 2016.
27         8.     Transferred Plaintiff involuntarily from Fire Prevention to Operations
28                effective May 1, 2016.
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 21 of 32



 1                                                                     Clark v. City of Tucson
                                                                       CV-14-2543
 2                                                                     Page 21 of 32
 3
 4          9.     Deprived Plaintiff of seniority based on retroactive application of new
 5                 Seniority Policy to May 1, 2016.
 6          10.    Deprived Plaintiff of compensation for being deposed on May 25, 2016,
 7                 October 27, 2016, January 10, 2017, and June 15, 2017.
 8          11.    Deprived Plaintiff of Paramedic Specialty Pay for one pay period ending on
 9                 July 9, 2016 in the amount of $69.23, and
10
11          Defendant denies Plaintiff’s claims.
12
13          To succeed on her claim for retaliation under the FLSA, Plaintiff must prove each
14   of the following elements by a preponderance of evidence:
15
16           1.    Plaintiff opposed an unlawful employment practice, that is, Defendant’s
17                 failure to provide a space to express her breast milk that complied with
18                 federal law; and
19           2.    Defendant then subjected Plaintiff to an adverse employment action; and
20           3.    Defendant took the adverse employment action because of Plaintiff’s
21                 opposition to an unlawful employment practice.
22
23          A Plaintiff is “subjected to an adverse employment action” because of her
24   opposition to an unlawful employment practice if the adverse employment action would
25   not have occurred but for that opposition.
26          If you find that the Plaintiff proved any of the 11 employment actions listed above
27   were adverse employment actions, you must find that Plaintiff proved element 2. If, on the
28   other, Plaintiff has failed to prove any of the adverse employment actions above, then you
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 22 of 32



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 22 of 32
 3
 4   must find that Plaintiff did not prove element 2.
 5          If you find that the Plaintiff has proved all three of these elements, your verdict
 6   should be for the Plaintiff. If, on the other hand, the Plaintiff has failed to prove any of
 7   these elements, your verdict should be for the Defendant.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 23 of 32



 1                                                                         Clark v. City of Tucson
                                                                           CV-14-2543
 2                                                                         Page 23 of 32
 3
 4          An action is “protected activity” if the activity was based on Plaintiff’s good-faith,
 5   reasonable belief that the Defendant discriminated against her because of her sex. Plaintiff
 6   had a “good faith” belief if she honestly believed that the Defendant discriminated against
 7   her because of her sex.
 8
 9      In this case, Plaintiff asserts that she participated in the following protected activities:
10
11      a. Reported the lack of proper lactation space to the Defendant’s Office of Equal
12          Opportunity Programs on January 7, 2013.
13
14      a. Filed a written charge of discrimination on July 31, 2013, with the Arizona Attorney
15          General’s Office, Civil Rights Division.
16
17          Plaintiff had a “reasonable” belief if a reasonable person would, under the
18   circumstances, believe that the City of Tucson discriminated against her because of her
19   sex. Plaintiff does not have to prove that the City of Tucson actually discriminated against
20   her because of her sex for her report and written charge of discrimination to constitute a
21   “protected activity.”     Even if Plaintiff’s belief was mistaken but reasonable, Plaintiff’s
22   activity in opposing the discrimination or retaliation is a protected activity. But she must
23   prove that she had a good-faith, reasonable belief that the City of Tucson did so.
24
25
26
27
28   (non-model)
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 24 of 32



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 24 of 32
 3
 4           For purposes of Plaintiff’s retaliation claims under Title VII and the FLSA, an action
 5   is an “adverse employment action” if a reasonable employee would have found the action
 6   materially adverse, which means it might have dissuaded a reasonable worker from making
 7   or supporting a charge of discrimination.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   10.10
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 25 of 32



 1                                                                    Clark v. City of Tucson
                                                                      CV-14-2543
 2                                                                    Page 25 of 32
 3
 4         Some of you have taken notes during the trial. Whether or not you took notes, you
 5   should rely on your own memory of what was said. Notes are only to assist your memory.
 6   You should not be overly influenced by your notes or those of your fellow jurors.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   CR 7.3
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 26 of 32



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 26 of 32
 3
 4          Certain charts and summaries not admitted into evidence have been shown to you
 5   in order to help explain the contents of books, records, documents, or other evidence in the
 6   case. Charts and summaries are only as good as the underlying evidence that supports them.
 7   You should, therefore, give them only such weight as you think the underlying evidence
 8   deserves.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   2.14
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 27 of 32



 1                                                                     Clark v. City of Tucson
                                                                       CV-14-2543
 2                                                                     Page 27 of 32
 3
 4         It is the duty of the Court to instruct you about the measure of damages. By
 5   instructing you on damages, the Court does not mean to suggest for which party your
 6   verdict should be rendered.
 7         If you find for the plaintiff, you must determine the plaintiff's damages. The
 8   plaintiff has the burden of proving damages by a preponderance of the evidence. Damages
 9   means the amount of money that will reasonably and fairly compensate the plaintiff for
10   any injury you find was caused by the defendant. You should consider the following:
11
12         1. The nature and extent of the injuries;
13         2. The reasonable value of lost benefits up to the present time; and
14         3. The mental, physical, and emotional pain and suffering experienced and that
15             with reasonable probability will be experienced in the future.
16
17         It is for you to determine what damages, if any, have been proved.
18         Your award must be based upon evidence and not upon speculation, guesswork or
19   conjecture.
20
21
22
23
24
25
26
27
28   5.1/5.2 modified
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 28 of 32



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 28 of 32
 3
 4          Before you begin your deliberations, elect one member of the jury as your presiding
 5   juror. The presiding juror will preside over the deliberations and serve as the spokesperson
 6   for the jury in court.
 7          You shall diligently strive to reach agreement with all of the other jurors if you can
 8   do so. Your verdict must be unanimous.
 9          Each of you must decide the case for yourself, but you should do so only after you
10   have considered all of the evidence, discussed it fully with the other jurors, and listened to
11   their views.
12          It is important that you attempt to reach a unanimous verdict but, of course, only if
13   each of you can do so after having made your own conscientious decision. Do not be
14   unwilling to change your opinion if the discussion persuades you that you should. But do
15   not come to a decision simply because other jurors think it is right, or change an honest
16   belief about the weight and effect of the evidence simply to reach a verdict.
17
18
19
20
21
22
23
24
25
26
27
28   3.1
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 29 of 32



 1                                                                       Clark v. City of Tucson
                                                                         CV-14-2543
 2                                                                       Page 29 of 32
 3
 4          Because you must base your verdict only on the evidence received in the case and
 5   on these instructions, I remind you that you must not be exposed to any other information
 6   about the case or to the issues it involves. Except for discussing the case with your fellow
 7   jurors during your deliberations:
 8          Do not communicate with anyone in any way and do not let anyone else
 9   communicate with you in any way about the merits of the case or anything to do with it.
10   This includes discussing the case in person, in writing, by phone or electronic means, via
11   email, via text messaging, or any internet chat room, blog, website or application, including
12   but not limited to Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any
13   other forms of social media. This applies to communicating with your family members,
14   your employer, the media or press, and the people involved in the trial. If you are asked or
15   approached in any way about your jury service or anything about this case, you must
16   respond that you have been ordered not to discuss the matter and to report the contact to
17   the court.
18          Do not read, watch, or listen to any news or media accounts or commentary about
19   the case or anything to do with it, although I have no information that there will be news
20   reports about this case; do not do any research, such as consulting dictionaries, searching
21   the Internet, or using other reference materials; and do not make any investigation or in
22   any other way try to learn about the case on your own. Do not visit or view any place
23   discussed in this case, and do not use Internet programs or other devices to search for or
24   view any place discussed during the trial. Also, do not do any research about this case, the
25   law, or the people involved—including the parties, the witnesses or the lawyers—until you
26   have been excused as jurors. If you happen to read or hear anything touching on this case
27   in the media, turn away and report it to me as soon as possible.
28   …
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 30 of 32



 1                                                                        Clark v. City of Tucson
                                                                          CV-14-2543
 2                                                                        Page 30 of 32
 3
 4          These rules protect each party’s right to have this case decided only on evidence
 5   that has been presented here in court. Witnesses here in court take an oath to tell the truth,
 6   and the accuracy of their testimony is tested through the trial process. If you do any research
 7   or investigation outside the courtroom, or gain any information through improper
 8   communications, then your verdict may be influenced by inaccurate, incomplete or
 9   misleading information that has not been tested by the trial process. Each of the parties is
10   entitled to a fair trial by an impartial jury, and if you decide the case based on information
11   not presented in court, you will have denied the parties a fair trial. Remember, you have
12   taken an oath to follow the rules, and it is very important that you follow these rules.
13          A juror who violates these restrictions jeopardizes the fairness of these proceedings,
14   and a mistrial could result that would require the entire trial process to start over. If any
15   juror is exposed to any outside information, please notify the court immediately.
16
17
18
19
20
21
22
23
24
25
26
27
28   3.2
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 31 of 32



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 31 of 32
 3
 4         If it becomes necessary during your deliberations to communicate with me, you may
 5   send a note through the clerk, signed by any one or more of you. No member of the jury
 6   should ever attempt to communicate with me except by a signed writing. I will not
 7   communicate with any member of the jury on anything concerning the case except in
 8   writing or here in open court. If you send out a question, I will consult with the lawyers
 9   before answering it, which may take some time. You may continue your deliberations while
10   waiting for the answer to any question. Remember that you are not to tell anyone—
11   including the court—how the jury stands, whether in terms of vote count or otherwise, until
12   after you have reached a unanimous verdict or have been discharged.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   3.3
     Case 4:14-cv-02543-CKJ Document 233 Filed 04/12/19 Page 32 of 32



 1                                                                      Clark v. City of Tucson
                                                                        CV-14-2543
 2                                                                      Page 32 of 32
 3
 4          Verdict forms have been prepared for you. After you have reached unanimous
 5   agreement on a verdict, your presiding juror should complete the verdict forms according
 6   to your deliberations, sign and date them, and advise the clerk that you are ready to return
 7   to the courtroom.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   3.5
